Exhibit WHITING PETROLEUM CORPORATION AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (dollars in thousands) Year Ended December 31, 2007 2006 2005 2004 2003 Fixed charges: Interest expensed $ 65,977 $ 66,265 $ 35,245 $ 11,800 $ 7,867 Interest capitalized 3,664 556 - 200 - Amortized premiums, discounts and capitalized expenses related to indebtedness 6,527 7,224 6,802 4,056 1,310 Estimate of interest within rental expense 424 386 298 182 209 Total fixed charges $ 76,592 $ 74,431 $ 42,345 $ 16,238 $ 9,386 Earnings: Income before income taxes $ 207,162 $ 233,272 $ 196,098 $ 114,005 $ 36,139 Income from equity investees (1,365 ) (282 ) (409 ) - - Fixed charges (above) 76,592 74,431 42,345 16,238 9,386 Amortization of capitalized interest 97 41 41 21 21 Distributed income from equity investees 928 987 657 - - Interest capitalized (3,664 ) (556 ) - (200 ) - Total earnings $ 279,750 $ 307,893 $ 238,732 $ 130,064 $ 45,546 Ratio of earnings to fixed charges (unaudited) 3.65 x 4.14 x 5.64 x 8.01 x 4.85 x
